DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0160845 to Jang et al.; in view of US 2015/0002504 to Jo.

As per claim 1, Jang et al. teach a display apparatus comprising: 
a display panel (Fig. 8) configured to display a black image (Fig. 10, “black display block”) and a real image (Fig. 10, “data display block”); 
a gate driver (Fig. 8, 83) configured to display gate signals to a plurality of gate lines (Fig. 8, 85) provided in a display area of the display panel; and 
a controller (Fig. 8, 81) configured to control a function of the gate driver, 
wherein a one-frame period for displaying the black image is shorter than a one-frame period where the real image is displayed (Figs. 5 and 7, the data period DATA is more than 50 % of the total frame period, the black insertion period BDI is less than 50% of the total frame period)
wherein the gate driver comprises a plurality of stages supplying the gate signals to the plurality of gate lines (Jang, Fig. 8, 831-835).
Jang et al. teach do not teach wherein the gate driver further comprises a plurality of dummy stages unconnected to the plurality of gate lines, and wherein gate start signals for driving the plurality of stages are supplied to the plurality of dummy stages by the controller, and wherein the plurality of dummy stages are connected directly between the plurality of stages and the controller.
Jo teaches wherein the gate driver further comprises a plurality of dummy stages (Fig. 2, paragraph 53) unconnected to the plurality of gate lines (paragraphs 54 and 57), and wherein gate start signals for driving the plurality of stages are supplied to the plurality of dummy stages by the controller (paragraph 56), and wherein the plurality of dummy stages are connected directly between the plurality of stages and the controller (paragraphs 53-5933).
It would have been obvious to one of ordinary skill in the art, to modify the device of Jo, so that the gate driver further comprises a plurality of dummy stages unconnected to the plurality of gate lines, and wherein gate start signals for driving the plurality of stages are supplied to the plurality of dummy stages by the controller, and wherein the plurality of dummy stages are connected directly between the plurality of stages and the controller, such as taught by Jo, for the purpose of reducing the falling edge time of a scan pulse.

claim 2, Jang and Jo et al. teach the display apparatus of claim 1, wherein in a first frame where the real image is displayed, the controller transfers a real gate control signal (Jang, Fig. 10, GOE1) to the gate driver, and in a second frame where the black image is displayed, the controller transfers a black gate control signal to the gate driver (Jang, Fig. 10, GOE2 or any GOE signal other than GOE1).

As per claim 3, Jang and Jo et al. teach the display apparatus of claim 2, wherein a width of a real gate clock (Jang, Figs. 9 and 11A, width of GOE (T1) and GOE (T2) is 4/5) included in the real gate control signal is greater than a width of a black gate clock (Jang, Figs. 9 and 11A, width of GOE (T3) is 1/5) included in the black gate control signal.

As per claim 4, Jang and Jo et al. teach the display apparatus of claim 3, wherein the width of the real gate clock corresponds to m/2-horizontal to m-horizontal periods where m is a natural number (Jang, Fig. 11B, for a BDI of 40%, the real gate clock in Fig. 11B is 60%, or 3/5, which is between m/2 and m, for the case where m = 1), and the width of the black gate clock is equal to or greater than an m/4- horizontal period and is less than the width of the real gate clock (Jang, Fig. 11B, for a BDI of 40%, the black gate clock is 40% of the total frame width, or 2/5, which is more than m/4 and less than 3/5, for m = 1).

As per claim 5, Jang and Jo et al. teach the display apparatus of claim 3, wherein the real gate control signal (Jang, Fig. 10, GOE1) comprises a plurality of real gate clocks having different phases (Jang, Fig. 10, the pulses in GOE1 have different phases to the pulses G1-G4), and the black gate control signal (Jang, Fig. 10, GOE2 and GOE3-GOE5 (not shown)) comprises a plurality of black gate clocks having a first phase (Jang, Fig. 10, phase of pulses in GOE2) and a plurality of black gate clocks having a second phase which differs from the first phase (Jang, Fig. 9, pulses in GOE2 are delayed/”different phase” from the pulses in GOE3-GOE5).

As per claim 7, Jang and Jo et al. teach the display apparatus of claim 1, wherein in the gate start signals, each of a first real gate start signal and a second real gate start signal included in a real gate control signal transferred to the gate driver in the first frame has a width corresponding to a four-horizontal period (Jang, Figs. 10 and 11A, GSP(P2) in BL2 and GSP(P2) in BL3 have a duration of 4 horizontal periods), and in the gate start signals, each of a first black gate start signal and a second black gate start signal included in a black gate control signal (Jang, Figs 10 and 11A, GSP(P1) in BL1 and GSP(P1) in BL2 have a duration of 1 horizontal period) transferred to the gate driver in the second frame has a width corresponding to a one-horizontal period.

As per claim 9, Jang and Jo et al. teach the display apparatus of claim 7, wherein a phase of the first real gate start signal differs from a phase of the second real gate start signal (Jang, Fig. 10, GSP(P1) in data display block throughout different frames), and a phase of the first black gate start signal is the same as a phase of the second black gate start signal (Jang, paragraph 47, the phase of P2, with respect to P1, is the same for the same black data insertion percentage).

As per claim 10, Jang and Jo et al. teach the display apparatus of claim 7, wherein the real gate control signal comprises eight real gate clocks having different phases (Jang et al, Fig. 10, G1-G4 and G5-G8 (implicit) in “data display block” for a first frame), and the black gate control signal comprises four black gate clocks having a first phase (Jang, Fig. 10, G1-G4 during black display block of a first block) and four black gate clocks having a second phase which differs from the first phase (Jang, Fig. 10, G1 + n -> G4 + n (implicit) during black display block of a different block).

As per claim 11, Jang and Jo et al. teach the display apparatus of claim 10, wherein the eight real gate clocks are sequentially supplied to eight adjacent stages (Jang, Fig. 11A, GSP (P1) BL2 and GSP (P1) BL3 are sequentially supplied, based on said signals, 8 gate lines will be sequentially enabled), the four black gate clocks having the first phase are simultaneously supplied to four adjacent stages, and the four black gate clocks having the second phase are simultaneously supplied to four adjacent stages (Jang, Fig. 11A, GSP(P2) BL3 and GSP(P2) BL4 are sequentially supplied, based on said signals, 2 groups of 4 gate lines will be sequentially enabled).

Allowable Subject Matter

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-17 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694